Citation Nr: 1337844	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  09-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for osteoarthritis and gout of the 1st metatarsal proximal phalangeal joint space of the right and the left feet. 

2.  Entitlement to an initial compensable rating for hallux valgus of the left foot. 

3.  Entitlement to an initial compensable rating for hallux valgus of the right foot. 

4.  Entitlement to an initial compensable rating for bilateral pes planus with bunions, and status post plantar fasciitis. 

5.  Entitlement to an initial compensable rating for gout, degenerative joint disease (DJD), and residuals of a fracture of the lateral malleolus of the right ankle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 2008. 

This matter comes before the Board of Veterans' Appeals  (Board) from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This case was previously before the Board in November 2011 at which time it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so as to comply with the duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the increased ratings claims on appeal, a review of the record shows that the Veteran's bilateral foot/ankle disabilities were originally examined in January 2008.  Subsequently, the Veteran was diagnosed with gout.  He was afforded additional VA examinations in February and April 2011 which showed gout in both of the Veteran's feet and ankles.    

In July 2011 correspondence, the Veteran wrote that he had made countless trips to the Emergency Room over the years looking for relief during flare-ups.  And, just in the last six months, the Veteran reported experiencing four flare-ups that lasted three to seven days each that required him to triple his medication that he was taking for his gout.  He indicated that during the flare-ups, his feet would swell and the bottoms of his feet would become very tender, forcing him to use a cane to walk to minimize the amount of weight he put on his feet.  And, when his ankles would swell, walking would become almost impossible even with a cane because he was unable to put any weight on the painful ankle due to the pain.  And, if one ankle swells in a day or so, the other ankle will swell making walking even more difficult.  

As was noted in the November 2011 Board remand, gout is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5017 which, in turn, provides that gout is evaluated under DC 5002, as rheumatoid arthritis.  Pursuant to DC 5002, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent rating is assignable for less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods.  A 100 percent rating is assignable when there are constitutional manifestations associated with active joint involvement, totally incapacitating. 38 C.F.R. § 4.71a, DC 5002.  

DC 5002 does not define "incapacitating exacerbations."  The term "incapacitating episodes" is used elsewhere in 38 C.F.R. § 4.71a  in DC 5243 for intervertebral disc syndrome but note 1 restricts the specific requirements of bed rest and physician treatment to that DC  

Unfortunately, neither the January 2008, the February 2001 nor the April 2011 VA examination reports comment as to whether the Veteran experiences any "incapacitating exacerbations" with regard to his service-connected gout of the bilateral feet/ankles.  

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the arguments of the Veteran with respect to incapacitating episodes due to gout and the amount of time that has expired since the Veteran was last afforded VA compensation examinations to assess the severity of the service-connected service connected disabilities for which increased compensation is claimed, the Board concludes that a remand for more contemporaneous examinations to assess the current severity of the service connected osteoarthritis and gout of the 1st metatarsal proximal phalangeal joint space of the right and the left feet, hallux valgus of the left foot, hallux valgus of the right foot, bilateral pes planus with bunions, and gout, DJD, and residuals of a fracture of the lateral malleolus of the right ankle is necessary in this case.  38 U.S.C.A. § 5103A; See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate the claim, the examiners will also be requested to focus the examinations on the relevant rating criteria as directed below.

Additionally, while on remand, the AOJ should contact the Veteran and request that he identify any VA or non-VA treatment providers for his service-connected bilateral feet/ankle disabilities.  Thereafter, all identified records, to include those from the Fayetteville, North Carolina, VA Medical Center dated from April 2013 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected disabilities, to include his bilateral feet and ankle disorder.  Thereafter, all identified records, to include those from the Fayetteville, North Carolina, VA Medical Center dated from April 2013 to the present, should be obtained.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding records, the AOJ should arrange for an appropriate examination of the Veteran to determine the severity of his service connected osteoarthritis and gout of the 1st metatarsal proximal phalangeal joint space of the right and the left feet, hallux valgus of the left foot, hallux valgus of the right foot, bilateral pes planus with bunions, and gout, degenerative joint disease (DJD), and residuals of a fracture of the lateral malleolus of the right ankle.  His claims file should be reviewed and a full medical history elicited.  All indicated studies should be performed. 

The clinical findings should be set forth in detail, and the examination report should include active and passive ranges of motion of the affected joints (in degrees).  Any further limitation of motion due to pain should be noted.  The examiner should also ascertain whether the disabilities result in weakened movement, excess fatigability, or incoordination; if so, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost due to such factors. 

Relevant to the Veteran's gout, the examiner should also indicate whether weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations are present and, if so, the number of incapacitating episodes in a year.  The examiner should also address the nature and severity of all constitutional manifestations associated with active joint involvement.

The examiner should comment on the Veteran's specific complaints of functional impairment (noting whether they are consistent with clinical findings), and must explain the rationale for all opinions offered.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

